PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/882,455
Filing Date: 29 Apr 2013
Appellant(s): Reinhard Meersschaert et al.



__________________
Kerith Kanaber
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.

Ground 1) Claims 65-66, 73, 83, 84, 85, and 87-92 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Gifford et al. (20040154889) in view of Kish, Jr. (3447649) and further in view of Lin (5819890).  
Ground 2) Claims 68-70 stand rejected under 35 U.S.C. 103(a) as being unpatentable over the Gifford in view of Kish, Jr. (3447649), and further in view of Lin (5819890), and further in view of Licus (4971645).  

Rejections (copied from Office action dated 11/26/2021):
Claims 65-66, 73, 83, 84, 85, and 87-92 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gifford et al. (20040154889) in view of Kish, Jr. (3447649) and further in view of Lin (5819890).  
Gifford teaches a luggage piece with a base 40, a lid 4 pivotally jointed to the base by a hinge member 60 (it is noted that the abutting edges is the lines where the end of the zipper track extending into the hinge at 60).    The base and the lid defining individual halves of the luggage case that together define opposing front and rear sides, opposing top and bottom sides, and opposing left and right sides of the luggage case, the base and lid having continuous peripheral edges defined along the left side, right side, top side and bottom side of the luggage case, and the hinge member at 60 joining one side of the lid to the base along the continuous peripheral edges, a telescoping handle at 46+48 positioned at the top side of the luggage case, one or more wheels 74 joined to the bottom side of the luggage case, a carry handle 54 joined to at least one of the base and the lid at a side adjacent to the bottom side of the luggage case, and the hinge member overlying the continuous peripheral edges at a center of luggage.  

    PNG
    media_image2.png
    633
    532
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    693
    494
    media_image3.png
    Greyscale


Gifford meets all claimed limitations except for the carry handle overlying the hinge member and a centerline of the carrying handle is aligned with a centerline of the luggage case.
wherein a centerline of the carry handle is aligned with a centerline of the luggage cas

Kish, Jr., teaches that it is known in the art to provide a luggage piece with a base and a lid pivotally jointed to the base by a hinge member (57, fig. 12) and a handle over a hinged line in fig. 5.  It would have been obvious to one of ordinary skill in the art to either to move handle 54  of Gifford to the hinged side or to provide another handle of Kish, Jr. on the hinge member of Gifford would have been obvious to provide another convenience location for the user to carry the luggage and/or to enable one to carry either on the left hand or right hand easily since the distance from the handle to the body will always be the same and/or to balance the distribution of weight when carrying the luggage and/or to access the contents without interference of the handle when accessing the contents.

    PNG
    media_image4.png
    399
    471
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    265
    922
    media_image5.png
    Greyscale


Lin provides evidence that it is known to provide handle on a sidewall of a wheeled luggage with a luggage with retractable handle and wheels with the handle on middle on a hinged side of a luggage.  Therefore to provide the overlying handle of Kish, Jr. on the side of the hinged side of the luggage in Gifford would have been obvious to provide a convenience place for the user to carry the luggage and/or to enable one either left hand or right hand to carry the luggage easily (i.e., the distance from the handle will always be the same when carry either left or right hand and/or to balance the distribution of weight when carrying the luggage and/or to access the contents without interference of the handle when accessing the contents.
Note that the hinge in Gifford is about a centerline of the luggage.  Therefore, when the handle provided on the hinged portion of Gifford, the center liner of the handle would align with the centerline of the luggage in Gifford.

Claims 68-70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gifford et al. ‘889, in view of Kish Jr. ‘649 and further in view of Lin ‘890, and further in view of Licus (4971645).  The Gifford rejection, as set forth supra, meets all claimed limitations except for the handle including an outer material and a biasing member and foam.   Licus teaches that it is known in the art to provide including an outer material 28, a biasing member 15 and foam at  20:

Cushion 20, as shown in FIG. 1, is preferably extruded of a foamed resin  material in a generally oval or elliptical cross-sectional shape as  illustrated, so as to wrap entirely around steel strap 15.  (with emphasis).

It would have been obvious to one of ordinary skill in the art to provide a handle including an outer material and a biasing member and foam to provide the desired handle and for comfort and/or durability.  


(2) Response to Argument
Appellant's arguments have been fully considered but they are not persuasive.  Appellant asserted that a) the examiner failed to meet its burden to show that each and every element of the rejected claims is taught in the prior art since Kish Jr.’s handle is on the top side and not on a side of a luggage as set forth by the claim, b) the examiner fails to provide reasons to combine and the combination of Gifford et al., Kish, Jr., and Lin is based on hindsight, and c) Regarding Lin, Appellant asserts that Lin is a garment bag similar to Kish Jr.

The examiner submits: 
i) In response to appellant's arguments against the references individually asserting, e.g., Kish Jr. does not teach the handle on the side, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the invention comprises a handle on a side wall of a wheeled suitcase.   Gifford, the primary reference, teaches a handle on sidewall of a wheeled luggage at 54 in fig. 2, and there are two handles on the Lin’s wheeled luggage, at 72 and 60.   The difference between the claimed invention and of the Gifford’s luggage is the handle over a hinged line.  It is submitted that it would have been obvious to move the handle 54 on the side with hinged line as taught by Kish Jr., or to provide another handle one the hinge line as taught by Kish Jr. and Lin.

ii) Regarding the assertion that there is no motivation to combine and the applied combination is based on hindsight, note that i) all applied references are the same analogous art in luggage, ii) Under KSR, it is noted that “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”.  In this case, the combination merely involves the moving the handle of the handle 54 on the side with hinged line as taught by Kish Jr., or to provide another handle one the hinge line as taught by Kish Jr. and Lin.  The combination one of predictable variation and within one of ordinary skill in the art.
iii) The Board is noted that the concept of having a handle along a folding line is well known in the art including the following references that were applied in previous office actions, including: Gray (D380774), fig. 4, Gray (D368489), figs 7 and 4, Santa Maria (US 6,076,666, handle 65 fig. 5, and folding in fig. 3).   
iv) The Board is noted that handle on luggage are often provided on the middle center line of the luggage or going through the center of gravity so that one can carry the luggage comfortably since the weight is uniformly distributed and balance.  Having a handle off center of gravity would cause the luggage to swing back and forth about connection between the handle and the luggage when carrying the luggage.  Also, when one hand is tired one can switch the carried luggage on the other hand.   The distance from the handle to where the luggage contacts the body, generally at the knee or leg region, are equal on both sides of the body allowing one can comfortably carry the luggage on both hands.  These reasons are within common sense and shown in most of references of record.
c) Regarding the assertions that either Lin or Kish Jr. are garment bag, it appears that Appellant argues that Gifford, Kish Jr., and Lin are not in the same analogous art, it is submitted that the devices of Gifford, Kish Jr., and Lin are all classified on the same US Class 190 or IPC A45C and all directed to luggage.  In Kish, the two shell structures 35 and 36 along with the zipper closure on the peripheral edge with folded along a hinge line in Kisk Jr., fig. 5 is very much the same as claimed base and lid halves of the luggage set forth in claim 1 and in Gifford.   The luggage in Lin with telescoping handle and wheels and the lid and base is also very much the same as the telescoping handle set forth in claim 1 and in Gifford.  

The rejection of claims 68-70 is not argued separately and stand or fall together with the claims in Group 1.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRI M MAI/Examiner, Art Unit 3733                                                                                                                                                                                                        
Conferees:
/Daniel DePumpo/
RQAS
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.